                Case 19-12378-KBO              Doc 812       Filed 03/25/20         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                                       Chapter 11

 DURA AUTOMOTIVE SYSTEMS, LLC, et                             Case No. 19-12378-KBO
 al., 1
                                                              (Jointly Administered)

                      Debtors.                                RE: D.I. 741

    CERTIFICATE OF NO OBJECTION REGARDING THIRD MONTHLY FEE
 APPLICATION OF LINCOLN PARTNERS ADVISORS LLC FOR ALLOWANCE OF
 COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
EXPENSES INCURRED AS FINANCIAL ADVISOR AND INVESTMENT BANKER TO
  THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
            FROM JANUARY 1, 2020 THROUGH JANUARY 31, 2019

          The undersigned hereby certifies that, as of the date hereof, no answer, objection or other

responsive pleading has been received to the Third Monthly Fee Application of Lincoln

Partners Advisors LLC for Allowance of Compensation for Services Rendered and For

Reimbursement of Expenses Incurred as Financial Advisor and Investment Banker to the

Official Committee of Unsecured Creditors for the Period from January 1, 2020 through

January 31, 2020 [D.I. 741] (the “Application”), filed on March 3, 2020. The undersigned further

certifies that after reviewing the Court’s docket in these cases, no answer, objection or other

responsive pleading to the Application appears thereon. Pursuant to the Application, objections to

the Application were to be filed and served no later than March 24, 2020 at 4:00 p.m. (ET).

Pursuant to the Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Professionals [D.I. 389], dated December 3, 2019, the Debtors are authorized to pay


1
  The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems, LLC
(8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating, LLC
(2304); and NAMP, LLC (3693).



12711410 v1
              Case 19-12378-KBO         Doc 812     Filed 03/25/20     Page 2 of 2




eighty percent (80%) of the fees and one hundred percent (100%) of the expenses requested in the

Application upon the filing of this Certification of No Objection and without the need for entry of

a Court order approving the Application.

Dated: March 25, 2020                  BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware            & ARONOFF LLP

                                       By: /s/ Jennifer R. Hoover
                                       Jennifer R. Hoover (No. 5111)
                                       Kevin M. Capuzzi (No. 5462)
                                       John C. Gentile (No. 6159)
                                       222 Delaware Avenue, Suite 801
                                       Wilmington, DE 19801
                                       Tel: (302) 442-7010
                                       Fax: (302) 442-7012
                                       Email: jhoover@beneschlaw.com
                                                 kcapuzzi@beneschlaw.com
                                                 jgentile@beneschlaw.com

                                       -and-

                                       Oscar N. Pinkas (admitted pro hac vice)
                                       Lauren Macksoud (admitted pro hac vice)
                                       DENTONS US LLP
                                       1221 Avenue of the Americas
                                       New York, NY 10020
                                       Telephone: (212) 768-6700
                                       Facsimile: (212) 768-6800
                                       Email: oscar.pinkas@dentons.com
                                              lauren.macksoud@dentons.com

                                      Counsel to the Official Committee of Unsecured Creditors




                                                2
12711410 v1
